Citation Nr: 1230022	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO. 06-09 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to an increased evaluation for a muscular strain of the lumbar spine, currently evaluated as 20 percent disabling. 

2. Entitlement to an increased evaluation for the residuals of a right ankle injury, currently evaluated as 30 percent disabling. 

3. Entitlement to an increased evaluation for muscular strain and myofascial pain of the right hip, currently evaluated as 10 percent disabling. 

4. Entitlement to an increased evaluation for chronic synovitis plus symptomatic patella chondromalacia of the right knee, currently evaluated as 10 percent disabling. 

5. Entitlement to service connection for hearing loss. 

6. Entitlement to service connection for tinnitus. 



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

A hearing before the undersigned Veterans Law Judge at the RO was held in March 2009. 

The four appealed claims for increased evaluations for the Veteran's service connected lumbar spine, right ankle, right hip, and right knee disabilities were the subject of a May 2009 Board remand. The Board remanded those issues again in December 2010, and those issues now return before the Board for further review.

The issues of service connection for hearing loss and tinnitus were the subject of a March 2009 Board decision, but that decision as to those issues was vacated and those issues were remanded by the United States Court of Appeals for Veterans Claims (Court) in a February 2010 decision, based on a February 2010 Joint Motion for Remand (JMR). The issues of service connection for hearing loss and tinnitus were then remanded by the Board in December 2010, and now return for further review. 

While the Board previously had before it the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), that benefit was granted by the Appeals Management Center (AMC) by an April 2012 rating action. Hence, there remains no case in controversy as to that TDIU claim for appellate consideration by the Board. 

Pursuant to the Board's December 2010 remand instructions, a VA examiner in February 2011 concluded that a deformity proximal to the right ankle was an exostosis at the syndesmosis distinct from the Veteran's service-connected right ankle disability, and that this exostosis was a congenital abnormality not caused or aggravated by service. (The examiner then further concluded that the pain around the Veteran's ankle was due to this exostosis and not due to any ankle laxity. The examiner attributed the ankle laxity which was present to a reported in-service ankle injury, most likely an ankle sprain, for which the Veteran reported his ankle had been casted for eight weeks while in service. )

However, the Veteran's representative in a December 2010 submission contended that the Veteran had been misquoted by the Board in its December 2010 remand, explaining that while the Veteran had submitted photos of his right ankle and shin area, he was not indicating a deformity above the ankle, but rather was indicating the site of an injury which the Veteran suffered while stationed Germany. These submitted photos specifically point to the exostosis at the syndesmosis. The representative's December 2010 contention thus raises the question whether the medically identified exostosis had been aggravated by an injury in service, as the Veteran now alleges. Such a question has yet to be answered. The VA examiner in February 2011 in effect addressed aggravation of the exostosis by injury to the ankle, which is a separate question than that raised by the December 2010 assertion of aggravation of the exostosis by injury at the site of the exostosis. Because the VA examiner has differentiated the exostosis from the Veteran's right ankle injury residuals, an assertion of aggravation of the exostosis by injury at the site of the exostosis in service raises a separate implied claim. Thus, this implied claim for service connection for disability by aggravation in service of an exostosis at the syndesmosis, is referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.




REMAND

The Board in December 2010 remanded the Veteran's musculoskeletal disability increased rating claims for an additional examination to address the nature and severity of these disabilities, including specifically requiring that the examiner comment on the findings upon the March 2010 VA examination, and that the examiner address DeLuca factors of functional loss due to pain on undertaking motion, fatigue, weakness and/or incoordination. United States Court of Appeals for Veterans Claims (Court) has held that when a Diagnostic Code provides for compensation based upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2011) must also be considered, and that an examination upon which the rating decision is based must adequately portray the extent of functional loss due to pain on undertaking motion, fatigue, weakness and/or incoordination. DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran was afforded a VA examination in February 2011 to address the Veteran's claimed muscular strain of the lumbar spine, residuals of right ankle injury, muscular strain and myofascial pain of the right hip, and chronic synovitis plus symptomatic patella chondromalacia of the right knee. Unfortunately, the examiner appears to have been somewhat unclear as to the purpose of the examination for these disabilities, as the examiner spent some effort addressing opinions as to whether these were related to service, and failed to address the impact of any DeLuca factors of pain on undertaking motion, fatigue, weakness and/or incoordination on the functional use of the affected parts. Additionally, the examiner remarked that he had reviewed a past VA examination in October 2007. This is problematic because the Veteran did not undergo a VA examination addressing these disabilities in October 2007. The examiner failed to mention the examination in March 2010, and hence also failed to address the findings upon that March 2010 examination, which the Board had instructed the examiner to do. Thus, the February 2011 examination is deficient both for failure to fulfill the requirements of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, and for substantially failing to fulfill the directives of the Board's December 2010 remand. The failure to substantially comply with the terms of the Board's remand, by itself, is sufficient to require further development, Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

Because the substantial focus of the February 2011 examination was causation and etiology related to service, rather than the nature and extent of disability, the Board believes that a new examination is required in order to adequately address the severity of these service-connected disabilities, including with regard to DeLuca factors. 

Additionally, the February 2011 examiner made observations suggesting absence of forthrightness in the Veteran's presentation, but the examiner failed to make explicit assessments of credible symptoms of disability including as complained-of by the Veteran. For example, the examiner noted that the Veteran complained of tenderness to the lightest touch over the paraspinal muscle insertion, and also complained of deep muscle pain in the lower back when only the skin was lifted. The examiner thus may be suggesting that the Veteran's subjective complaints are not supported by objective findings, or that they otherwise are exaggerated. However, the examiner failed to make this interpretation explicit, and the examiner did not address what disabling pain he believed to be actually present and supported by the objective evidence. 

The Board cannot make its own independent medical determination, and it must rely on medical findings of examiners. Evans v. West, 12 Vet. App. 22, 30 (1998); Rucker v. Brown, 10 Vet. App. 67, 74 (1997). By failing to provide explicit interpretations of the Veteran's complaints of symptoms and medically supported levels of disability, the February 2011 examiner failed to provide an assessment of the actual level of impairment due to the Veteran's claimed disabilities including due to DeLuca factors of pain on undertaking motion, fatigue, weakness and/or incoordination, rendering the examination insufficient to support the Board's adjudication of the increased rating claims.

If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes. 38 C.F.R. § 4.2 (2008). Once VA provides an examination addressing a claimed disability, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). An adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions. Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). 

Regarding the claims for service connection hearing loss and tinnitus, the Veteran's authorized representative in a February 2011 submission asserted that the Veteran had been afforded a VA examination for compensation purposes in December 2010 addressing these claims, but that the December 2010 examiner was biased against the Veteran and his claim, refusing to review an October 2010 medical report from a private otolaryngologist and making conclusory statements concerning the Veteran's claim. 

Thus, upon remand the above circumstances must be resolved, to include addressing questions raised of bias about such an examination; determining whether a new examination is warranted; and readjudication by the RO prior to return of the case to the Board. 

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran the opportunity to further address the remanded claims by submission of additional evidence or argument. Any responses and evidence received should be associated with the claims file, and any indicated development should be undertaken.

2. Obtain and associate with the claims file VA records of treatment to the extent not yet already obtained and associated with the claims file. Also obtain any unobtained private treatment records, with the Veteran's authorization and assistance, as appropriate.

3. Thereafter, afford the Veteran an examination by an appropriate specialist, to determine the current nature and severity of his service-connected (1) lumbar strain; (2) residuals of right ankle injury; (3) muscular strain and myofascial pain of the right hip; and (4) chronic synovitis plus symptomatic patella chondromalacia of the right knee. The claims file must be made available to the examiner for review before the examination. In addressing the questions below, the examiner's opinion must be informed by a review of the Veteran's medical history and findings as documented in service and post-service records, to include prior examinations and treatments. To the extent credible and medically supportable, other evidence, including lay statements, may be used to support a diagnosis or an assessment of severity or etiology, even in the absence of contemporaneous medical evidence. Any tests or studies necessary to answer the questions below should be conducted. The examiner should do the following: 

a. For each disability, provide findings of ranges of motion of the affected part, as appropriate. This is instructed in more detail for each claimed disability below. To the extent feasible, provide an assessment of the amount of functional range of motion lost due to pain or pain-related disability. Specifically, address factors discussed in DeLuca v. Brown, 8 Vet. App. 202 (1995), of pain on undertaking motion, fatigue, weakness, and/or incoordination. Explain any findings of additional limitation of motion or limitation of functional use with repetitive motion due to any of these factors, and reconcile these with other pertinent findings. 

b. In addition to current findings, the examiner must address findings upon prior examinations in November 2006, March 2010, and February 2011.
 
c. For each disability addressed, the examiner should state the extent to which complained-of symptoms of disability are support by objective evidence, or are contradicted by objective evidence or by tests of veracity of subjective symptoms. Note and address any non-organic findings, psychogenic overlay, Waddle signs, etc. Address how the subjective symptoms are (or are not) reconciled with findings upon physical examination including ranges of motion, pain on motion, and further limitations, including based on factors discussed in DeLuca v. Brown, 8 Vet. App. 202 (1995), of pain on undertaking motion, fatigue, weakness, and/or incoordination. The examiner is advised in this regard that recent Court cases have implicitly required the Board to directly address the credibility of the Veteran, in order to weigh the Veteran's symptom complaints in the Board's consideration of evidence to support disability claims.

d. The examiner should also note any recent relevant medical procedures and periods of convalescence, and the degree to which this impacts whether the examiner's assessment of any of the disabilities addressed by the examination is reflective of chronic or ongoing disability.

e. For each disability, to the extent possible, also address the extent of additional disability or impairment in functioning during episodes of flare-up, and the frequency and duration of these episodes. Here again, the examiner should attempt to address whether assertions of flare-ups are credible based on objective evidence. 

f. For the service-connected lumbar strain, provide the requested findings of ranges of motion, but also note and explain findings on straight-leg raising, including any discrepancies found between straight-leg raising in the inclined and seated positions. Address the relevance of these findings and any other findings which may reflect upon radiculopathy or complained-of radiculopathy. Also address any additional medical findings which may support the Veteran's complaints referable to his lumbar strain. 

g. For the Veteran's service-connected residuals of right ankle injury, address only the ankle and not disability due or associated with the exophytic lesion of the right distal fibula. Provide an assessment whether the right ankle disability is slight, moderate, or marked in degree, which joints are affected, and whether there is associated loose movement or the necessity of a brace. 

h. For the Veteran's service-connected muscular strain and myofascial pain on the right hip, assess the degree to which this affects joint or muscle function. If motion of the hip is impacted, provide range of motion of the hip in degrees, and effects of any of the above-noted DeLuca factors, including whether the right hip exhibits weakened movement, excess fatigability, or incoordination. Also, state whether pain could significantly limit functional ability during flare-ups or when the right hip is used repeatedly over a period of time. 

i. Regarding the right knee, measure and record the Veteran's range of motion of the right knee (flexion and extension) in degrees, and effects of any of the above-noted DeLuca factors. Specifically, state whether the right knee exhibits weakened movement, excess fatigability, or incoordination. Also, state whether pain could significantly limit functional ability during flare-ups or when the right knee is used repeatedly over a period of time. Each of these determinations should be stated in terms of the degree of additional range of motion lost due to any weakened movement, excess fatigability, incoordination, or pain on use or during flare-ups. If this is not feasible, the examiner should explain why.

j. State whether there is objective evidence of lateral instability or recurrent subluxation of the right knee. If there is, the degree (i.e., slight, moderate, severe) of such instability and/or subluxation should be discussed. If objective evidence is not found, attempt to reconcile - by either accepting or discounting, and in either case providing an explanation - any subjective reports by the Veteran of any giving way, buckling, or instability of the knee. For any instability or subluxation of the right knee identified, the severity of such should be described in terms of slight, moderate or severe. 

k. The examiner must explicitly address observed and clinical findings supporting or not supporting symptoms of each disability addressed, including the Veteran's complained-of levels of impairment. 

l. Separately with respect to each associated impairment caused by identified service-connected disability of the low back, right ankle, right hip, and right knee, give an opinion as to the effect such impairment has on the Veteran's ability to engage in a substantially gainful occupation, including manual and sedentary positions. The examiner should also address current employment and impact on any such employment.

m. A rationale must be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report. 

4. The RO should ascertain whether the December 2010 VA audiological examination was biased against the Veteran's claim, including based on the Veteran's allegations in a February 2011 submitted statement. 

5. If the RO finds bias in that December 2010 examination, then Veteran should be afforded a new VA examination addressing his claimed hearing loss and tinnitus. The claims file must be made available to the examiner for review before the examination. The new examination should address medical questions of etiology related to service, versus other causes inclusive of the Veteran's long post-service career in construction and metal fabrication, with reported full-time employment continuing for multiple decades up to at least February 2011, as reported upon recent VA examinations in 2010 and 2011.

The hearing loss and tinnitus examiner's opinion must be informed by a review of the Veteran's medical history and findings as documented in service and post-service records, to include any prior examinations or treatments. To the extent credible and medically supportable, other evidence, including lay statements, may be used to support a diagnosis or an assessment of severity or etiology, even in the absence of contemporaneous medical evidence. Any tests or studies necessary to answer the questions below should be conducted.

6. Thereafter, readjudicate the remanded claims de novo. If any benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

